Citation Nr: 0509878	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date prior to August 27, 
2002 for a grant of non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to nonservice 
connected pension benefits, and assigned an effective date of 
August 27, 2002.  

While the claim was pending, this matter was transferred to 
the RO in Phoenix, Arizona.  

The veteran was scheduled to attend a hearing to be held 
before a Veterans Law Judge at the RO in June 2004, however 
he failed to appear for this hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002).  The VCAA requires VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), see also Pelegrini v. 
Principi 18 Vet App. 112 (2004).  

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  In this case, a duty to assist letter 
in compliance with the VCAA has yet to be sent in regards to 
the claim for entitlement to an earlier effective date for 
nonservice connected pension benefits.  

A VCAA notice letter dated in October 2003 is noted to 
specifically address another issue that is not presently 
before the Board and is not sufficient for providing notice 
as to what is needed regarding the issue before the Board.  
The Board further notes that the RO's precertification 
worksheet of May 2004 notes that no VCAA letter was sent.  
However, the RO failed to correct this deficiency.  The RO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should then conduct any 
other necessary development brought about 
by the veteran's response to item #1.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
he should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




